DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 05/04/2022, is acknowledged.

3.  Claims 1-6, 8-36 and 52-60 are pending.

4.  Applicant’s election without traverse of the species of :

(a) the risk factor is the presence of anti-JCV antibodies, 
(b) the particular patient weight is from about 40 kg to less than about 80 kg in weight,
(c) the particular dose is 300 mg,
(d) the particular disease is MS, filed on 05/04/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
 
5.  Claims 2, 20, 23-25, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1, 3-6, 8-19, 21-22, 26-27, 29-36 and 52-60 are under examination as they read on the species of :

(a) the risk factor is the presence of anti-JCV antibodies, 
(b) the particular patient weight is from about 40 kg to less than about 80 kg in weight,
(c) the particular dose is 300 mg,
(d) the particular disease is MS

The requirement is still deemed proper and is therefore made FINAL.


7. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.  Claims 5-6 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(A) The “patient” recited in claim 5-6 is ambiguous because base claim 1 has to type of patients, (i) a patient who has risk for PML (SID) and (ii) a patient who receive natalizumab (EID), it is not clear which patient claims 5-6 are referring to the patient who is at risk of PML or the patient who received the natalizumab. 


8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.  Claims 1, 3-4, 8-19, 21, 22, 26, 27, 29-36, 52-53, 55-57, 59-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251-abstract and poster).

Herbert et al teach that extended dosing NTZ regiment (EID) represents an effective strategy to mitigate PML risk, while maintaining clinical and radiological efficacy in MS.   In particular, Herbert teaches that EID of NTZ in MS mitigate risk of PML while maintaining efficacy.  Herbert teaches that PML caused by JC virus (JCV) is the most serious complication associated with use of Natalizumab in patients with MS. PML risk after previous JCV exposure may be as high as 8.5/1,000 in long term NTZ recipients with high JCV antibody index. PML susceptibility may reflect, at least in part, excessive reduction in discrete tissue compartment trafficking of immune cells required for JCV surveillance. While current MS treatment guidelines utilize a standard 300 mg NTZ dose administered every 4 weeks (i.e., SID), percentage saturation of α4β1 integrin receptor on circulating lymphocytes is contingent upon NTZ serum concentrations, which in turn may be influenced by individual metabolism, body mass, dosage, and dose frequency. Pivotal trial and postmarketing data suggest MRI and clinical activity generally recur 12-16 weeks following cessation of NTZ therapy. We hypothesized that transition to an 8-week dosing regimen (i.e., EID) would, in a sense, establish the phenomenon of oscillating and therapeutic anti-microbial immune reconstitution against a ubiquitous viral pathogen, JCV.  Herbert et al teach that retrospective analysis of data provided by six MS Centers for patients who received NTZ extended dosing (EID) schedules (every 6,7 or 8 weeks) will be presented. The results of 586 patients have received EID NTZ for at least 3 consecutive doses. Average age: 44 years; Male:female 32:68%; mean duration NTZ treatment (total): 37 doses; mean duration NTZ (EID): 12 doses; JCV immunopositivity: 63%. Relapse rate and MRI progression remained extremely low despite trend to increase with increasing EID interval. Not a single case of PML was reported (see abstract).   Herbert poster also teaches:

Early Extended Dose only (EED) =4w3d-6w6d
Late extended Dose only (LED) =7w0d-8w5d 
Variable Extended Dose (VED) = exposure to both EED and LED schedules for variable durations (see Table 1 and Methods). 


Regarding claims 3, 5-6, Herbert et al teach that PML risk in JCV Ab seropositive long-term NTZ recipients is 0.7%, if there was no prior immunosuppression, and 1.3%, if there was prior immunosuppression (see background).   Current guidelines utilize a standard NTZ 300 mg administered every 4 weeks, q28 day regimen (background).   Herbert also teaches that their cohort comprises 680 JCV-antibody positive person-years, so expected PML incidence so far is 1.6 (See PML Risk Calculation).

Regarding claims 8-9, Herbert et al teaches that all patients were initially treated with standard q4 weeks dosing for  ≥ 6 months, followed by extended dosing. More than one year is encompassed by  ≥ 6 months.  Herbert et al et that extended dosing was defined as 4 weeks 3days to 8 weeks and 5 days (Q32-61 days) for  ≥  consecutive doses (see Methods).  

With respect to claims 10-12, the reference teaches that the extending the  NTZ dosing schedule to q6-8 weeks dose (see Discussion/conclusions, Also see the Abstract).

With respect to claims 13, 14, 31-32; Herbert teaches that at 6-8 weeks (EID) post-infusion α4β1 saturation falls to approximately 70%  (see Rational and Fig. 1).

Claims 15-19 are included because Herbert teaches that BMI  of the EED =4w3d-6w6d and LED=7w0d-8w5d patients (see Methods for the ED schedule) are in the range of 19.3-42.4 and 16.1-49.2, respectively (see Table 1, row 7).  For example, BMI of 19-21 at heights 1.47m-1.93m  have a body weight of 41-78kg, which fall within the claimed weight.  (see BMI Chart: Centimeters/metes &Kilograms, https://www.whathealth.com/bmi/chart-metric.html)


Claims 36 and 52 are included because Table 1 shows that the longest duration of ED schedule is for the ED patients is in the range of 3-39 months for EED and 3-27 months for LED,  i.e., up to 3 years. (see last Row).

Claims 53, 57 are included because the patients who are on NTZ SID schedule of 4wks treatment were JCV surveillance during the treatment.  PML risk in JCV Ab seropositive long-term NTZ recipients is 0.7%, if there was no prior immunosuppression, and 1.3%, if there was prior immunosuppression (see Fig. 1 and Table 1, row 5).

Claims 55-56 and 59-60 are included because Herbert teaches that no single case of PML was reported in ED (abstract and Summary).

The reference teachings anticipate the claimed invention.


10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.  Claims 5-6, 54, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster) in view of Palavina et al (Ann Neurol. 2014 Dec; 76(6): 802–812).

The teachings of Herbert et al have been discussed, supra. 

The reference teachings differ from Herbert teachings only in the recitation the patients’ anti-JCV antibody positive population index from >0.9 or >1.5 recited in claims 5-6, 54 and 58..


Plavina et al teach that anti-JC virus antibody levels in serum or plasma further define risk of natalizumab-associated progressive multifocal leukencephalopathy.  Plavina teaches patients with no prior immunosuppressant use who were anti-JCV antibody–positive with index of from ≤0.9 to ≤1.5 in the first 24 months of natalizumab treatment had an estimated PML risk of 0.1 per 1,000 patients, whereas those with index > 1.5 had an estimated PML risk of 1.0 per 1,000 patients. The PML risk of 0.1 per 1,000 patients in the lower-index group is similar to that for anti-JCV antibody–negative patients and is approximately 6-fold lower than the level generated by the existing PML risk stratification algorithm using September 2012 data for the anti-JCV antibody–positive group with no prior immunosuppressant use in the first 24 months of natalizumab treatment (0.6 per 1,000).5 The estimated PML risk over 25 to 48 months of natalizumab exposure was 17-fold lower for patients with index ≤ 0.9 (0.3 vs 5.2 per 1,000) and 4-fold lower for patients with index ≤ 1.5 (1.2 vs 5.2 per 1,000) compared with all anti-JCV antibody–positive patients.5 The estimated PML risk for patients with 49 to 72 months of natalizumab exposure was 13-fold lower for patients with index ≤ 0.9 (0.4 vs 5.4 per 1,000) and 4-fold lower for patients with index ≤ 1.5 (1.3 vs 5.4 per 1,000) compared with all anti-JCV antibody–positive patients.5 For patients with an anti-JCV antibody index > 1.5 with no prior immunosuppressant use, the relative risk of PML increased from 0.6 to 1.0 per 1,000 patients over 1 to 24 months of natalizumab exposure and from 5.2 to 8.1 per 1,000 patients over 25 to 48 months of exposure compared with the current PML risk stratification algorithm as of September 2012 (see Discussion). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the PML patient population who has anti-JCV antibody index level greater than 0.9 or 1.5 because they are at higher PML estimated risk. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

12.  Claims 1, 3-6, 8-19, 21-22, 26-27, 29-36 and 52-60 are rejected under 35 U.S.C. 103 as being unpatentable over  WO2014193804  in view of Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster), Bomprezzi et al (Ther Adv Neurol Disord. 2014 Sep;7(5):227-31, of record) and/or Foley et al (  Multiple Sclerosis, (September 2016) Vol. 22, Supp. 3, pp. 660‐661. Abstract Number: P1251, of record).
 

The `804 publication teaches and claims methods of evaluating a patient's risk of developing Progressive Multifocal Leukoencephalopathy (PML) comprising: determining a JC virus (JCV) antibody titer in a biological sample from the patient, wherein the patient has a negative prior immunosuppressant exposure classification; wherein if the titer is determined to be above a pre-determined level, e.g., above an index level of  0.9 or 1.5, the patient is determined to be at a higher risk of developing PML, and wherein if the titer is determined to be at or below a pre-determined level, e.g., at or below an index level of 1.5 or 0.9 the patient is determined to be at a lower risk of developing PML (published claims 1,2, 4, 8, 10), the method comprising determining a JC virus (JCV) antibody titer in two or more biological samples obtained from the patient over a period of time more than 12 months (>1 year) (published claims 7, 12, 13), wherein if the patient is determined to be at lower risk of developing PML, then the patient is classified as being suitable for treatment with an anti-VLA4 therapy (published claim 17) including a natalizumab therapy (published claim 19), wherein the patient has previously received an anti-VLA4 therapy (published claim 20), wherein the patient as has received an anti-VLA4 during the period of time (published claim 21).  The `804 publication teach that the anti-VLA-4 therapy is administered once weekly and the other once monthly (SID/4wks) (page 57, line 25). 
The reference teachings differ from the claimed invention only in the recitation that the natalizumab is administered to the patient on an EID schedule comprising at least 5wks intervals in claims 1, 4, 8, 26, 33-36, 52; wherein the patient has an anti-JCV antibody index of >0.9 in claim 5  or >1.5 in claims 6, 54 and 58, wherein the EID is 5-8 weeks in claims 9-13, the patient is from about 40kg to less than about 80 kg in weight in claims 15, 16, 17, 18; wherein EID schedule comprises a dose of 300 milligrams in claims 19, 27.
The teachings of Herbert et al have been discussed, supra.

Bomprezzi teaches EID has been proposed as a way to maintain the efficacy of natalizumab while reducing exposure to it.  Bomprezzi teaches that a cohort of patients who received natalizumab at 6-8-weeks intervals instead of the typical infusion every 4 weeks (SID) with the goal to assess if patients on EID had an increase in clinical relapses.  Bomprezzi et al teach that of the patients received natalizumab for  22± 13 months (minimum duration 6 months), 96 patients received EID natalizumab at some point for 20±11 monts (minimum duration 6 months).  Bomprezzi found that there was no significant difference between the relapse rate in the monthly dosing (SID) and the EID groups of patients. Bomprezzi concluded that EID is an optional regimen for maintenance natalizumab therapy (abstract).  Bomprezzi that strategies that could minimize the risks of PML from natalizumab therapy including patients positive for anti-JC virus serology, receive infusions for more than 24 months, or were subjected to prior immunosuppression (see page 227, right col).   Bomprezzi hypothesized that therapeutic effects to reduce the chance of PMLcould be maintained with extending the dosing by periods of 6–8 weeks [extended interval dosing (EID)] and performed a chart review for all consecutive patients and received natalizumab therapy for 6 months or longer over a 7-year period (page 228, left col., 1st ¶ and 4th ¶).  Bomprezzi teaches the MRI scans were obtained as part of the routine management and occurrence of new T2, fluid-attenuated inversion recovery or contrast enhancing lesions were counted as changes from the baseline scan done before the initiation of natalizumab, or the switch to EID regimen (see Methods).  Table 2 shows that 59% of the patients have JC virus antibody positive.  Patients age between 34-41± 11 years old).  96 patients received EID natalizumab at some point for 20 ± 11 months (minimum duration 6 months).  There were 13 relapses in the 96 patients during EID (13%). Using the Equivalence Test Based on the Generalized Linear Mixed Effects Model there was no difference in the relapse rate between monthly dosing and EID. The number of new MRI lesions was 36/340 (11%) in monthly dosing and 8/87 (9%) in EID (page 228, right col., 5th ¶)  EID is currently under investigation in a controlled clinical trial. Its potential for favorably impacting the incidence of PML could only be detected in the context of programs that monitor large numbers of treated patients (last ¶).

Foley et al teach extended interval dosing (EID) has been proposed as a potential risk mitigation strategy for NTZ induced progressive multifocal leukoencephalopathy (PML), with maintained efficacy and a trend toward reduced PML risk observed in a retrospective multi‐center trial.  The  pharmacological response of NTZ EID remains poorly characterized.  Foley teaches a total of 445 NTZ‐infusing patients were evaluated, with 323  on standard interval dosing (SID; every 28‐30 days), and 122 on EID (every 33‐51 days).  NTZ serum concentrations and α4 integrin occupancy were measured at dosing trough prior to infusion in all patients, and at additional time points between infusions in a subset of patients.  The results at 2 hours after NTZ administration, NTZ serum concentrations were similar between the SID and EID cohorts (median=120.5 versus 138.0 mg/ml, respectively; p=0.304), and receptor occupancy was also not different between the two cohorts (median=97% for both; p=0.821).  At 4 weeks post‐infusion, NTZ concentration remained similar in SID versus EID patients (median= 27.7 versus 25.6 mg/ml, respectively; p= 0.117), as did receptor occupancy (median= 89 versus 88%, respectively; p=0.700).  However, by weeks 5 and 6, EID patients exhibited lower trough NTZ concentration (median=16.4 mg/ml) and receptor occupancy (median=80%) compared to that observed at 4 weeks (trough) in SID patients (p< 0.001 for both comparisons).  Also, the proportion of patients with maximal α4 integrin occupancy (at least 95% saturation) was 3‐fold lower at trough EID time points versus the trough time point for SID (9% versus 24%, respectively; p= 0.013).    Foley et al concluded that  EID reduces both NTZ serum concentrations and α4 integrin occupancy levels at trough timepoints, though receptor occupancy  was still generally maintained within the range considered to be protective against disease.  Further research is needed to determine if these reductions lead to an increase in immunological trafficking into the CNS, and could serve as a potential mechanism to reduce PML risk.

Those of skill in the art would have had a reason to use natalizumab EID schedule taught by Herbert et al, Bomprezzi and  Foley et al references as a substitute for the natalizumab therapy taught by `804 publication, because like the natalizumab therapy taught by the `804 publication, natalizumab EID schedule represents an effective strategy to mitigate PML risk.  Moreover, those of skilled in the art would target those patients who have and anti-JCV antibody index of greater than 0.9 and 1.5 because the secondary references teaches that extended interval dosing (EID) has the potential to reduce the risk of NTZ induced progressive multifocal leukoencephalopathy (PML).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 1, 3-6, 8-19, 21-22, 26-27, 29-36 and 52-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 /26 of U.S. Patent No. 10119976 or 11280794 or 10677803, each in view of Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster), Bomprezzi et al (Ther Adv Neurol Disord. 2014 Sep;7(5):227-31, of record) and/or Foley et al (  Multiple Sclerosis, (September 2016) Vol. 22, Supp. 3, pp. 660‐661. Abstract Number: P1251, of record).

The `976 patent claims methods of evaluating a patient's risk of developing Progressive Multifocal Leukoencephalopathy (PML), the method comprising: determining a JC virus (JCV) antibody titer in a biological sample from the patient, wherein the patient has a negative prior immunosuppressant exposure classification; wherein if the titer is determined to be above a pre-determined level, the patient is determined to be at a higher risk of developing PML, and wherein if the titer is determined to be at or below an index level of 0.9, the patient is determined to be at a lower risk of developing PML, wherein the pre-determined level is 0.9, 1.2 or 1.5, wherein if the patient is determined to be at lower risk of developing PML, then the patient is classified as being suitable for treatment with an anti-VLA-4 therapy, further comprising administering an anti-VLA-4 therapy to the patient, wherein the anti-VLA-4 therapy is a natalizumab therapy, wherein the patient has previously received an anti-VLA-4 therapy, further comprising determining a second or further JCV antibody titer in a second or further biological sample from the patient, wherein the second or further biological sample is obtained from the patient at a period of time after the first biological sample, and wherein: if the titer is determined to be above zero, but at or below a pre-determined level in the two or more samples, the patient is determined to be at a lower risk of developing PML, and if the titer is determined to be above a pre-determined level in the two or more samples, the patient is determined to be at a higher risk of developing PML, wherein the pre-determined level is an index level of 0.9, 1.2 or 1.5, wherein the period of time is 6 months, 12 months, 18 months, wherein the titer in every sample obtained from the patient over a period of time is determined to be at or below a pre-determined level, wherein the titer in every sample obtained from the patient over a period of time is determined to be above a pre-determined level, wherein the patient as has received an anti-VLA-4 therapy during the period of time (see issued claims 1-26). 
The `794 patent claims methods of treating a subject in need thereof with natalizumab therapy, the method comprising: a) determining an anti-JC virus (JCV) antibody titer in two or more biological samples obtained from the subject over a period of time, wherein the titer is determined to be at or below an index value of 0.9 in the two or more samples; and b) administering natalizumab to the subject, thereby treating the subject with the natalizumab therapy, wherein the subject suffers from multiple sclerosis or a relapsing form of multiple sclerosis, wherein the subject suffers from relapsing remitting multiple sclerosis, wherein the natalizumab titer is determined to be below an index value of 0.9 in the two or more samples, wherein the natalizumab titer in every sample obtained from the subject is determined to be at or below the index value of 0.9, wherein the natalizumab titer in every sample obtained from the subject is determined to be below the index value of 0.9, wherein the method further comprises determining the subject has one or more factors that indicate the subject is at an increased risk of progressive multifocal leukoencephalopathy (PML) and the method further comprises performing enhanced monitoring of the subject as compared to a subject determined not to have an increased risk of PML, wherein the natalizumab titer is determined to be above 0 in the two or more samples and the method comprises performing enhanced monitoring of the subject as compared to a subject determined to have a negative natalizumab status, wherein the subject has received prior treatment with a natalizumab therapy for 24 months or less, has not received prior therapy with an immunosuppressant, is determined to have an natalizumab titer of greater than 0, and the method further comprises performing enhanced monitoring of the subject as compared to a subject determined to have a negative natalizumab antibody status, wherein the subject has received a natalizumab therapy for longer than 24 months and the method comprises performing enhanced monitoring of the subject determined to have received natalizumab therapy for less than 24 months, wherein the enhanced monitoring comprises performing MRI scans to identify brain lesions due to PML, wherein the enhanced monitoring comprises performing increased frequency of tests to identify the presence of JCV in the subject. 

The `803 patent claims methods of treating a subject in need thereof with an anti-VLA-4 therapy, the method comprising: a. determining an anti-JC virus (JCV) antibody titer in two or more biological samples obtained from the subject over a period of time, wherein the titer is determined to be at or below an index value of 0.9 in the two or more samples; and b. administering an anti-VLA-4 antibody to the subject, thereby treating the subject with the anti-VLA-4 therapy, wherein the subject suffers from multiple sclerosis or a relapsing form of multiple sclerosis, wherein the subject suffers from relapsing remitting multiple sclerosis, wherein the anti-JCV antibody titer is determined to be below an index value of 0.9 in the two or more samples, wherein the subject has a negative prior immunosuppressant exposure classification, wherein the subject has been free of a non-anti-VLA-4 immunosuppressant therapy for a period within 1, 3, or 5 years, wherein the subject has been free of a non-anti-VLA-4 immunosuppressant therapy for the lifetime of the subject, wherein the anti-JCV antibody titer in every sample obtained from the subject is determined to be at or below the index value of 0.9, wherein the anti-JCV antibody titer in every sample obtained from the subject is determined to be below the index value of 0.9, wherein the method further comprises determining the subject has one or more factors that indicate the subject is at an increased risk of progressive multifocal leukoencephalopathy (PML) and the method further comprises performing enhanced monitoring of the subject as compared to a subject determined not to have an increased risk of PML, wherein the anti-JCV antibody titer is determined to be above 0 in the two or more samples and the method comprises performing enhanced monitoring of the subject as compared to a subject determined to have a negative anti-JCV antibody status, wherein the subject has received prior treatment with an anti-VLA-4 therapy for 24 months or less, has not received prior therapy with an immunosuppressant, is determined to have an anti-JCV antibody titer of greater than 0, and the method further comprises performing enhanced monitoring of the subject as compared to a subject determined to have a negative anti-JCV antibody status, wherein the subject has received an anti-VLA-4 therapy for longer than 24 months and the method comprises performing enhanced monitoring of the subject as compared to a subject determined to have received anti-VLA-4 therapy for less than 24 months, wherein the subject has a positive prior immunosuppressant exposure classification and the method comprises performing enhanced monitoring of the subject as compared to a subject that has a negative prior immunosuppressant exposure classification, wherein the enhanced monitoring comprises performing MRI scans to identify brain lesions due to PML, wherein the enhanced monitoring comprises performing increased frequency of tests to identify the presence of JCV in the subject (see issued claims 1-16). 

The reference teachings differ from the claimed invention only in the recitation that the natalizumab is administered to the patient on an EID schedule comprising at least 5wks intervals in claims 1, 4, 8, 26, 33-36, 52; wherein the patient has an anti-JCV antibody index of >0.9 in claim 5  or >1.5 in claims 6, 54 and 58, wherein the EID is 5-8 weeks in claims 9-13, the patient is from about 40kg to less than about 80 kg in weight in claims 15, 16, 17, 18; wherein EID schedule comprises a dose of 300 milligrams in claims 19, 27.
The teachings of Herbert et al, Bomprezzi and  Foley et al have been discussed, supra.

Those of skill in the art would have had a reason to use natalizumab EID schedule taught by Herbert et al, Bomprezzi and  Foley et al references as a substitute for the natalizumab therapy claimed by `976, `794, `803 patents, because like the natalizumab therapy taught by the `976, `794, `803 patents publication, natalizumab EID schedule represents an effective strategy to mitigate PML risk.  Moreover, those of skilled in the art would target those patients who have and anti-JCV antibody index of greater than 0.9 and 1.5 because the secondary references teaches that extended interval dosing (EID) has the potential to reduce the risk of NTZ induced progressive multifocal leukoencephalopathy (PML).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
14.  No claim is allowed.

15.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

 McGuigan et al.  J Neurol Neurosurg Psychiatry 2016;87: 117–125, published online Oct. 22, 2015.

McGuigan et al teaches the measurement of the anti-JCV antibody index, and in combination with the presence or absence of other known risk factors, it may be possible to stratify patients with MS according to their risk of developing PML during treatment with natalizumab and detect early suspected PML using MRI including a diffusion-weighted imaging sequence. McGuigan describes a practical consensus guideline for treating neurologists, based on current evidence, for the introduction into routine clinical practice of anti-JCV antibody index testing of immunosuppressant-naïve patients with MS, either currently being treated with, or initiating, natalizumab, based on their anti-JCV antibody status. Recommendations for the frequency and type of MRI screening in patients with varying index-associated PML risks are also discussed. This consensus paper presents a simple and pragmatic algorithm to support the introduction of anti-JCV antibody index testing and MRI monitoring into standard PML safety protocols, in order to allow some JCV positive patients who wish to begin or continue natalizumab treatment to be managed with a more individualized analysis of their PML risk (abstract). 

McGuigan et al teach that the development of PML during treatment with natalizumab is associated with the presence of anti-JCV antibodies, treatment duration, especially beyond 2 years, and immunosuppressant use before receiving natalizumab. Determination of anti-JCV antibody status and assessment of other risk factors has, in recent years, enabled a clearer understanding of the risk of PML occurring during therapy with natalizumab; which helps support decision making regarding the risks of initiating, or continuing with, treatment. (page 117, right col., 1st ¶).  Of the 566 cases of PML reported to Biogen, 296 natalizumab-associated PML cases had serology samples tested for anti-JCV antibodies at least 6 months before a diagnosis of PML. Overall, 292 of these 296 samples (99.0%) tested positive for anti-JCV antibodies before PML diagnosis and four (1.0%) tested anti-JCV antibody-negative (page 118, left col., 3rd col.,).  The currently known risk of developing PML during treatment with natalizumab is highest for patients with MS who have anti-JCV antibody-positive status, have received any prior immunosuppressant therapy of any duration at any time, and have been treated with natalizumab for ≥25 months. The estimated incidence of PML in this subgroup of patients is 11.1/ 1000 (or one in 90) patients (page 118, right col., 1st ¶). The risk of developing PML during natalizumab treatment is significantly lower among anti-JCV antibody-negative patients with MS compared with those who are seropositive (page 118, right col., 4th ¶). The anti-JCV antibody index value appears to predict the risk of subsequently developing PML during treatment with natalizumab, with high sensitivity but low specificity because many patients not developing PML also have high anti-JCV antibody levels (eg, 57.1% of non-PML patients have an index >1.5) (page 119, right col., 1st ¶).  Based on their anti-JCV antibody index and duration of natalizumab treatment, anti-JCV antibody-positive, immunosuppressant-naïve patients with MS may be stratified into one of two practical risk management groups: those with an index value ≤1.5 and those with an index >1.5 (see online supplementary data, table S1A). Patients with an anti-JCV antibody index ≤1.5 have a lower PML risk compared with the total population of anti-JCV antibody-positive patients. All those with an index value of ≤1.5 carry a 0.17/1000 (or 1 in 5882) or lower PML risk in months 1–24 of natalizumab therapy. In months 25–48 of therapy, an index value of ≤0.9 carries a risk of 0.51/1000 (or one in 1961), rising to a risk of 1.13/1000 (or 1 in 885) if index values increase to 1.5. During months 49–72, an index value of ≤0.9 carries a risk of 0.58/1000 (or 1 in 1724), rising to 1.37/1000 (or 1 in 730) if index values increase to 1.5 (page 119, right col., 2nd ¶).  The consensus group concluded that the ≤1.5 and >1.5 index values provide a reasonable numerical cut-off for implementation of a practical protocol, based on the large increase in risk based on an index value of greater than 1.5 beyond 2 years of treatment (see page 119, right col., last ¶).

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644